Citation Nr: 1342420	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  12-27 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1959 to March 1963, August 1963 to June 1966, and July 1966 to May 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his June 2008 claim for benefits, the Veteran contends he is entitled to service connection for a mental condition.  The Board has recharacterized his claim more generally as one of entitlement to service connection for a psychiatric disorder to include PTSD, depression, and anxiety.  See Clemmons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he currently suffers from a mental condition as a result of his fear of hostile military or terrorist activity while serving in combat in Vietnam.

A remand is necessary to obtain any outstanding VA treatment records.  A review of the evidence of record demonstrates that the Veteran received treatment from the Pensacola Vet Center.  Specifically, a January 2010 letter from a Licensed Master Social Worker (LMSW) from the Pensacola Vet Center confirms that the Veteran was underwent a mental health assessment in August 2009 and presented symptoms consistent with a PTSD diagnosis.  In his June 2010 Notice of Disagreement, the Veteran additionally asserts that he was treated at the Pensacola Vet Center for a mental condition.  A review of the claims file reflects that no medical records from the Pensacola Vet Center have been obtained and associated with the claims file.  

The Board recognizes that the RO attempted to obtain the Veteran's medical treatment records from the Pensacola Vet Center in July 2010.  However, no negative reply is of record.  Additional efforts must be made to obtain these documents, and such efforts must be catalogued in the file.

Lastly, the Board finds that a remand is necessary to provide the Veteran with a new VA examination to determine the nature and etiology of any psychiatric disorder, to include PTSD, depression, and anxiety.  In the September 2012 VA examination report, the examiner indicated that she reviewed the claims file and conducted an examination of the Veteran.  In opining that the Veteran does not meet the criteria for a current diagnosis of PTSD or any other psychiatric disorder, the examiner's rationale relied in part her finding that "[o]ther than a [compensation and pension] exam during [2009], there is no record of visits to Mental Health."  Significantly, the examiner did not provide any discussion of or otherwise indicate that she considered the January 2010 letter from the Pensacola Vet Center LMSW in which he stated that the Veteran was seen for an initial assessment in August 2009 at which he scored in the "mild PTSD symptom range" and "provided a history of symptoms consistent with a PTSD diagnosis."  In addition, the Veteran's service treatment records reflect that he underwent psychiatric consultations in April 1974 and 1979 related to depression, situational anxiety, and chronic alcoholism.  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Accordingly, the Board finds that the September 2012 VA examination opinion is substantially lacking in probative value.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records, to specifically include any records from the Pensacola Vet Center from June 2008 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the claims file. 

2.  After completing the above development, schedule the Veteran for an examination conducted by a VA psychologist or psychiatrist to determine the nature and etiology of any psychiatric disorder, to include PTSD, depression, and anxiety.  The claims file, including a copy of this remand, must be provided to the examiner for review.  All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished. 

The examiner is additionally asked to accomplish the following: 

(a)  Identify all psychiatric disorders that have existed at any time since the Veteran filed his claim of entitlement to service connection in July 2008.  Specifically state whether the Veteran has a current diagnosis of PTSD.  
(b)  If a diagnosis of PTSD is appropriate, the examiner must state whether the in-service stressors relied upon to support the diagnosis are the cause of the Veteran's PTSD.

(c)  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater possibility) that any identified psychiatric disorder that the Veteran has had since he filed his current claim had onset during his active service or was caused by his active service.  

While review of the entire file is required, attention is invited to the particular records:

(i)  An April 1974 service treatment record noting the Veteran "feels lonely and depressed much of the time" and providing a diagnosis of depression and alcoholism; 

(ii)  A May 1974 service treatment record noting the Veteran was admitted to neuropsychiatric service with no evidence of psychosis or depression and rendering a diagnosis of alcohol addiction; and

(iii)  A March 1979 service treatment record psychiatry consultation report diagnosing the Veteran with chronic alcoholism and anxiety associated with flying.

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

3.  After ensuring that the requested actions are completed, readjudicate the claim of entitlement to service connection for a psychiatric disorder, to include PTSD.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


